Case 8:20-cv-01469-JSM-JSS Document 123 Filed 09/21/21 Page 1 of 2 PageID 7340




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 SMART COMMUNICATIONS
 HOLDING, INC.,

       Plaintiff,

 v.                                                        Case No: 8:20-cv-1469-JSM-JSS

 CORRECT SOLUTIONS, LLC,

       Defendant.
 ___________________________________/

                                           ORDER

       THIS MATTER is before the Court on Correct Solutions, LLC’s (“CSG’s”)

 Motion to Compel Discovery Responses (Dkt. 72), Smart Communications Holding,

 Inc.’s (“Smart’s”) Response in Opposition (Dkt. 81), Smart’s Motion to Compel (Dkt.

 84), and CSG’s Response in Opposition (Dkt. 90). On September 21, 2021, the Court

 conducted a hearing on the Motions. Upon consideration, and for the reasons stated

 during the hearing, it is ORDERED:

       1. CSG’s Motion to Compel Discovery Responses (Dkt. 72) is GRANTED in

          part and DENIED in part as follows:

              a. With respect to Request for Production Nos. 30, 58, 65–72 from

                    CSG’s Fourth Request for Production of Documents, the Motion is

                    GRANTED. To the extent the records pertaining to Request Nos.

                    65–72 contain sensitive financial information, Smart may redact such

                    information as it relates to the license agreement, but shall disclose all
Case 8:20-cv-01469-JSM-JSS Document 123 Filed 09/21/21 Page 2 of 2 PageID 7341




                 documents relating to the nature of the services provided by Lattice,

                 Inc.

             b. With respect to Interrogatory Nos. 3, 5, 6, 10 from CSG’s Second

                 Interrogatories, Interrogatory Nos. 1 and 3 from CSG’s First

                 Interrogatories to Smart Collier, and Request for Production Nos. 6–

                 15 from CSG’s Fourth Request for Production of Documents, the

                 Motion is DENIED. Fed. R. Civ. P. 26(b)(1); Gonzalez v. GEICO Gen.

                 Ins. Co., No. 8:15-cv-240-T-30TBM, 2016 WL 7734076, at * 2 (M.D.

                 Fla. Apr. 15, 2016) (“Although the federal rules generally allow for

                 liberal discovery in civil matters, such is not unbounded. The Court

                 must consider proportionality to the needs of the case.”).

       2. Smart’s Motion to Compel (Dkt. 84) is DENIED to the extent that Smart

          indicated Request Nos. 5 and 6 are withdrawn, and Request Nos. 3 and 4

          request information that are outside the scope of relevant and proportional

          discovery. Fed. R. Civ. P. 26(b)(1).

       DONE and ORDERED in Tampa, Florida, on September 21, 2021.




 Copies furnished to:
 Counsel of Record




                                          -2-
